DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
Claims 1-4 and 6-11 are pending. Claims 1 and 4 have been amended. Claim 5 has been canceled. Claim 11 has been added. Claims 8-10 are withdrawn.
Applicant's arguments filed 08/19/2022 have been fully considered but they are not persuasive. See response to arguments below. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-7 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because the claim recites a “non-porous barrier layer having no pores formed therein”. The instant specification only discloses that the film layer 20 has amorphous property (PGPub of the instant application: [0060]) and does not provide any assessment as to what would constitute the layer to have no pores. One would expect an amorphous layer formed by anodization to have some pores (e.g. nanopores). Therefore, lacking any guidance of what would be considered as a film having no pores, any amorphous layer that is formed without intent of having pores will be interpreted as meeting the limitation.

Claim Rejections - 35 USC § 102
Claim(s) 1, 3, 6 and 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by He et al. (US 20190376202 A1).
Considering claim 1, He discloses a metal part for a process chamber, the metal part comprising: 	a first thin film layer (103) composed of an anodic oxide film layer, the first thin film layer being formed on a top of a metal base (102) by anodizing the metal base ([0027] and [0029]); and 	a second thin film layer (sealing layer 414A or 414B, 415A or 415B, see Figs. 4A, 4B) composed of a plurality of first monoatomic layers, the second thin film layer being formed on a top of the first thin film layer by repeatedly performing a cycle of adsorbing a first-first precursor on the top of the first thin film layer and of supplying a first-second reactant of a different kind from the first-first precursor to form a first monoatomic layer through chemical substitution of the first-second reactant with the first-first precursor (Atomic Layer Deposition ‘ALD’ process) ([0061] and [0062]).
He discloses the anodic oxide film layer (103) is located on the top of the metal base (102) and is composed of a non-porous barrier layer (104) having no pores formed therein (106) ([0071] and Fig. 4B).

    PNG
    media_image1.png
    365
    525
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    395
    463
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    397
    512
    media_image3.png
    Greyscale

Considering claim 3, He discloses a third thin film layer [0006] composed of plurality of second monoatomic layers, the third thin film layer being formed on a top of the second thin film layer by repeatedly performing a cycle of adsorbing a second-first precursor on the top of the second thin film layer and of supplying a second-second reactant of a different kind from the second-first precursor to form a second monoatomic layer through chemical substitution of the second-second reactant with the second-first precursor, wherein the second thin film layer and the third thin film layer have different components (inherent to ALD process).

Considering claims 6 and 7, with respect to the limitations reciting the metal part is a metal part that is installed inside a process chamber in which chemical vapor deposition is performed, and is at least one of a diffuser, a backing plate, a shadow frame, a susceptor, a guard ring, and a slit valve; and 
the metal part is a metal part that is installed inside a process chamber in which dry etching is performed, and is at least one of a bottom electrode, an electrostatic chuck of the bottom electrode, a baffle of the bottom electrode, an upper electrode, a wall liner, a guard ring, and a slit valve; 	the claims are to a metal part and not the process chamber, therefore the limitations reciting where the metal part is used, are not further limiting the metal part itself but are effectively intended use limitations. 
In order to positively claim the processing chamber, the claims should be drawn to a process chamber comprising the metal part. 

Claim Rejections - 35 USC § 103
Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (US 20190376202 A1).
Considering claim 2, He discloses that the pores of the anodized layer (103) have diameters in the range of 25-60 nm, and in an embodiment the pores are fully filled and builds additional thickness at the top [0065], therefore the minimum thickness in this embodiment is in the range of at least 12.5 nm and more than 30 nm, which will overlap the claimed range of equal to or greater than 20 nm to equal to or less than 3 µm. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the recited range because a prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, "[ A ] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a  prima  facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP 2144.05.

Considering claim 4, He discloses the anodic oxide film layer (103) is located on the top of the metal base (102) and is composed of a non-porous barrier layer (104) having no pores formed therein, wherein a thickness of the anodic oxide film layer (103) is from 0.2 (200 nm) -75 µm [0029], and the thickness of the porous layer (106) and the diameter of the pores results in an aspect ratio of the anodization column 110 height to the pore diameter (10-100 nm) being in a range from about 10 to 1 (10:1) to about 2000 to 1 (2000:1) in embodiments [0029], therefore the non-porous barrier layer (104) will overlap the claimed range of equal to or greater than 100 nm to equal to or less than 1 µm, because the lower limit of the non-porous barrier layer (104) in He is 200 nm – (10*10 nm) = 100 nm.

	
Claim 1, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitani (US 5,132,003) in view of Sammelselg et al. (US 2015/0368822 A1).
Considering claim 1, Mitani discloses a metal part, the metal part comprising: 	a first thin film layer (anodic oxidization coating 22) composed of an anodic oxide film layer, the first thin film layer being formed on a top of a metal base (21) by anodizing the metal base (col. 3, lines 10-20); and 	a second thin film layer (sealing layer 25).
Mitani does not disclose the second thin film layer is composed of a plurality of first monoatomic layers, the second thin film layer being formed on a top of the first thin film layer by repeatedly performing a cycle of adsorbing a first-first precursor on the top of the first thin film layer and of supplying a first-second reactant of a different kind from the first-first precursor to form a first monoatomic layer through chemical substitution of the first-second reactant with the first-first precursor.
However, Sammelselg discloses formation of a layer by ALD for sealing pores/cracks in order to prevent corrosion forming materials, such layer is also made from chemically more resistive material(s) than anodized sublayer [0011]. Furthermore, performing ALD with certain process parameters to the anodized subcoating to add nanometric toplayer that is strongly (chemically) bonded to the oxide/hydroxide base sublayer and covers that layer uniformly, including existing in anodic sublayer three-dimensional network of pores, thus seals the anodic sublayer ideally and makes the coating fully defect free [0064]. Mitani discloses the anodic oxide film layer (22) is located on the top of the metal base (21) and is composed of a non-porous barrier layer (23) having no pores formed therein (Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use sealing method of Sammelselg in the metal part of Mintani, because ALD has advantages of forming conformal coating with a thin layer that uniformly covers existing in anodic sublayer three-dimensional network of pores, thus seals the anodic sublayer ideally and makes the coating fully defect free [0064]. 

    PNG
    media_image4.png
    246
    470
    media_image4.png
    Greyscale


Considering claims 6 and 7, with respect to the limitations reciting the metal part is a metal part that is installed inside a process chamber in which chemical vapor deposition is performed, and is at least one of a diffuser, a backing plate, a shadow frame, a susceptor, a guard ring, and a slit valve; and 
the metal part is a metal part that is installed inside a process chamber in which dry etching is performed, and is at least one of a bottom electrode, an electrostatic chuck of the bottom electrode, a baffle of the bottom electrode, an upper electrode, a wall liner, a guard ring, and a slit valve; 	the claims are to a metal part and not the process chamber, therefore the limitations reciting where the metal part is used, are not further limiting the metal part itself but are effectively intended use limitations. 
In order to positively claim the processing chamber, the claims should be drawn to a process chamber comprising the metal part. 

Claims 1 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2019/0078199 A1.
Considering claims 1 and 11, Wu discloses a metal part for a process chamber, the metal part comprising: 	a first thin film layer (buffer layer 220) composed of an anodic oxide film layer, the first thin film layer being formed on a top of a metal base (210) [0047]; and 	a second thin film layer (230) composed of a plurality of first monoatomic layers (ALD), the second thin film layer being formed on a top of the first thin film layer by repeatedly performing a cycle of adsorbing a first-first precursor on the top of the first thin film layer and of supplying a first-second reactant of a different kind from the first-first precursor to form a first monoatomic layer through chemical substitution of the first-second reactant with the first-first precursor (Atomic Layer Deposition ‘ALD’ process) [0058].
Wu does not explicitly disclose that the buffer layer 220 is non-porous barrier layer having no pores formed therein, and that the buffer layer 220 is formed by anodizing the metal base.
However, it would have been obvious to one of ordinary skill the art before the effective filing date of the claimed invention that the buffer layer 220 of Wu is non-porous, because Wu teaches that the buffer layer 220 is fully amorphous [0047] and the there is nothing indicating any type of porosity. Furthermore, the instant specification only discloses that the film layer 20 has amorphous property (PGPub of the instant application: [0060]) and does not provide any assessment as to what would constitute the layer to have no pores. Therefore one would expect the buffer layer of Wu to have no pores.

    PNG
    media_image5.png
    306
    488
    media_image5.png
    Greyscale


Response to Arguments
Applicant's arguments filed 08/19/2022 have been fully considered but they are not persuasive. 
The amendment does not overcome the prior art of record, because the language does not require the second thin film layer to be formed directly on the top of the non-porous barrier layer, which allows for any intervening layer. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wojciech Haske whose telephone number is (571)272-5666. The examiner can normally be reached M-F: 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WOJCIECH HASKE/Examiner, Art Unit 1794